 1

 2

 3

 4

 5

 6

 7
                                UNITED STATES DISTRICT COURT
 8
                               WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 9

10          S.D.S. LUMBER, CO.,                              CASE NO. C20-5767 MJP

11                                 Petitioner,               ORDER GRANTING STIPULATED
                                                             MOTION TO EXTEND
12                 v.                                        DISCOVERY

13          KEVIN GREGORY and JACOB
            GREGORY,
14
                                   Claimants.
15

16

17          This matter comes before the Court on Claimants’ stipulated motion to extend the

18   discovery deadline of July 9, 2021. (Dkt. Nos. 66, 67.) The Parties had scheduled a deposition

19   of Captain Frank Cornelison on June 2, but it was rescheduled to accommodate the schedule of

20   Petitioner’s counsel, and July 14 was the soonest available date. Finding good cause, the Court

21   GRANTS the motion and ORDERS that discovery be extended through July 14, 2021 so that

22   Captain Cornelison may be deposed.

23          The clerk is ordered to provide copies of this order to all counsel.

24


     ORDER GRANTING STIPULATED MOTION TO EXTEND DISCOVERY - 1
 1         Dated June 17, 2021.

 2                                              A
                                                Marsha J. Pechman
 3
                                                United States Senior District Judge
 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24


     ORDER GRANTING STIPULATED MOTION TO EXTEND DISCOVERY - 2
